Interim Decision #1615

MATTER OF LEE
In Section 245 Proceedings
A-13553064
Decided by District Director April 6,1966
An alien accorded second preference classification in 1959 under the then existing statute as the unmarried son of a 'United States citizen, who is still
unmarried and whose U.S. citizen mother is still living, is clearly within
the provisions of section 25(a) of the Act of September 26, 1961, which
statute has not been repealed; therefore, he is classiSable as a "nonquota immigrant" and, being otherwise eligible, his application for adjustment of
status pursuant to section 246 . of the Immigration and Nationality Act, as
amended, is granted.

The applicant's only entry into the United States occurred at
Honolulu, Hawaii on December 13, 1963, at which time he was
paroled indefinitely pursuant to the statutory authority contained
in section 212(d) (5) of the. Immigration and Nationality Act (8
U.S.C. 1182). That extraordinary authority was exercised because
of the applicant's status as a "Hong 'Kong parolee", i.e., a refugee
from Communist China.
His application for adjustment of status was filed on January 26,
1966. The required investigation and medical examination have
been completed and the applicant has been found to be admissitle
to the United States and qualified in every respect for the benefit
he seeks. The sole question presented is that of the quota to which
he should be charged.
For reasons set out more fully below, it has been concluded that he
should not be charged to any quota, that he may properly be classified as a "nonquota immigrant", even though that term is no longer
to be found in the Immigration and Nationality Act.
The subject was born in China on December 25, 1987. On July 23,
1959, his mother, LEE Lau Sam Moi, a citizen of the United States,
filed a petition 'to classify him as a second preference immigrant
under the then existing statute (8 U.S.C. 1153) as the unmarried
710

Interim Decision 401615
a. citizen of the United States. This petition was approved
on December 28, 1959.
The pertinent statutory provision reads:

son of

Any alien eligible for a quota immigrant status under the provisions of section 203(a7(2) or (3) of the Immigration and Nationality Act on the baste of
a petition Sled with the Attorney General prior to J'uly 1, 1981, shall be held
to be a nonquota immigrant and, if otherwise admissible under the provisions
of that Act, shall be issued a nonquota immigrant visa: Provided, That, upon
his application for an immigrant visa, and for admission to the 'United States,
the alien is found to have retained his relationship to the petitioner, and status,
as established in the approved petition. (Sec. 25(a), Act of September 20,
1961, '75 Stat 657)

The statutory interpretation to be given to the words "relation,

ship" and "status" has been decided by the Attorney General. Retention of the parent-child relationship is affected by marriage but
not by the ge ef the child (Matter of Y J---0--, 9 L & N. Dec.
471). The applicant is still unmarried and his U.S. citizen mother
is still living. The statute quoted above has not been repealed.
The October 3, 1965 amendment to the Immigration and Nationality Act made no provision for aliens who had achieved nonquota
status by special legislation enacted prior to 'October 8, 1965. However, since the Act of October 3, 1965 did not repeal, either expressly or by implication, the Act of September 26, 1961, it will be conchided that this applicant is still a nonquota immigrant.
Additional evidence to support this conclusion is to be foUnd in
Title 22 of the' Code of Federal Regulations, Part 42.20, which
—

authorizes the issuance of inunig,rant visas to immediate relatives

or special immigrants after they establish their right to such classifications under the provisions of section 201:(b) or 101(a) (27) or other
proviiion 'of law. (Empllesis added.) Part 42.27 of that Title
pro Ades that an alien shall be classifiable as a nonquota immigrant
if he establishes to the satisfaction_ of the consular officer that he .
qualifies under section. 25(a) of the Act of September 26, 1961:,
The facts recited above clearly bring this applicant within the pro- :
visions of section 25(a) of the Act of September 26, 1961. His
application will be granted, -without deduction .of a number from
the quota of ,China. .
ORDER: It is ordered that the application of Herman Buck-kin
Lee for adjustment of status pursuant to section 245 of the
gration and Nationality Act be and hereby is granted.

711

